Citation Nr: 1511718	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-35 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The Veteran is service connected for chronic major depressive disorder associated with condromalacia of the right knee (50 percent disabling), condromalacia of the right knee (20 percent disabling), right knee arthritis (10 percent disabling), chondromalacia of the left knee (20 percent disabling), left knee arthritis associated with chondromalacia (10 percent disabling), and left knee condromalacia status post partial left lateral meniscectomy (evaluated as 10 percent disabling). 

2.  The Veteran has been unemployed since 2009.

3.  The Veteran has significant employment experience as a mail handler, and has a high school education.

4.  Providing the Veteran with the benefit of the doubt, the Board finds that he is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in June 2011.

The claim file includes adequate VA examination reports, clinical records and correspondence, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claim.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities.  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service connected for the following: chronic major depressive disorder associated with condromalacia of the right knee (50 percent disabling), condromalacia of the right knee (20 percent disabling) right knee arthritis (10 percent disabling), chondromalacia of the left knee (20 percent disabling), left knee arthritis associated with chondromalacia (10 percent disabling), and left knee condromalacia status post partial left lateral meniscectomy (evaluated as 10 percent disabling), for a combined evaluation of 60 percent from March 2010 and 80 percent from June 2010. 

In April 2010, SSA determined that the Veteran was not unemployable.  The report reflects that the Veteran has a residual functional capacity for light, semi-skilled work.  It was noted that he has a high school education, and work experience as a forklift operation/mail handler.  It was noted that he could work in a number of jobs including folding-machine operation, wing-mailer-machine operation, and mail clerk.  

July 2010 Office of Personnel Management correspondence reflects that the Veteran is disabled due to bilateral knee disability, status post July 2009 and December 2009 surgeries.  

A July 2010 VA examination report for the Veteran's knees reflects that he had surgery in July and December 2009.  It reflects that the Veteran was filling for SSA benefits due to bilateral knee and back disabilities.  The report reflects that the Veteran had worked for 24 years in physically demanding jobs while carrying, loading, and unloading trucks, had not had sedentary employment, and had been a fork lift operator.  A July 2010 VA examination report for the Veteran's mental health reflects that he reported that he had been was still employed but was on leave without pay due to his service-connected knees and nonservice-connected back and heart.  It was noted that he had used FMLA (Family Medical Leave Act) leave due to his depression.  

In December 2010, the Veteran filed a claim for a TDIU.  (See December 8, 2010 correspondence from Dr. R. Reyes and December 30, 2010 accredited representative correspondence).  

A June 2011 VA examination report, from a May 2011 examination of the Veteran's knees, reflects that the Veteran's knee disabilities do not render him unable to secure and maintain substantially gainful employment because they would not impact a sedentary job with opportunities to stand and stretch.  A May 2011 VA examination for the Veteran's mental health reflects that his mental health disability would not render him incapable of substantial gainful employment.  The Veteran reported that the reason he cannot work and retired from his job was because of his knees and back, and not because of his major depressive disorder.  

An August 2012 VA examination report reflects that the Veteran reported that his knee disabilities impact his ability to work as they interfere with his ability to kneel, squat, and ascend steps.  The examiner stated, after examination, that the clinical findings would support that the Veteran would find difficulty with obtaining and maintaining physically demanding work as he could not stand for prolonged periods in one position, and may evaluation present with an antalgic gait.  He would also have difficulty with squatting and rising and indirectly with heavy lifting, carrying, pushing, pulling, ascending steps, and descending steps.  However, his limitations would not prohibit work in a sedentary work setting.  The examiner stated that if afforded the proper work station with adequate breaks and an ability to adjust a chair for comfort, the Veteran would be able to answer phones, use a computer, and engage in customer service at least part time/4 hours a day. 

A September 5, 2012 VA examination report for mental health reflects that the Veteran's disability causes occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran is not unemployable solely due to his service connected major depressive disorder.

The Veteran's November 2012 VA Form 9 reflects his statement that he last worked June 17, 2009 and that he cannot work "at all" do to his service-connected disabilities. 

December 2012 correspondence from Dr. R. Reyes reflects that the Veteran is a patient and is treated for "his medical conditions."  Dr. R. Reyes stated "[d]ue to [the Veteran's] extensive medical conditions he is unemployable."  Dr. R. Reyes did not distinguish the Veteran's service-connected disabilities from his non-service-connected disabilities, and did not list any disabilities whatsoever; however, an associated Cuna Mutual Group claims statement reflects that the Veteran reported that he was disabled due to low back pain with radiculopathy.  He reported that he has "pain and movement LBP/ depression anxiety".  The Veteran is not service-connected for his back.

In giving the Veteran, the benefit of the doubt, the Board finds that he is entitled to TDIU based on the combination of his mental health and knee disabilities.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  His major depressive disorder causes reduced reliability and productivity, and his knee disabilities limit him to part time sedentary work.  Although the 2012 VA examination reports do not support a finding that the Veteran is unable to work part-time, the question is whether he is able to secure or follow a substantially gainful occupation as a result of a service-connected disabilities.  Part time work of four hours a day does not support a finding that the Veteran can maintain substantial gainful employment.  The VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines substantially gainful employment as that which is ordinarily followed by the non-disabled to earn a livelihood, with earnings common to the particular occupation in the community where the appellant resides; this suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment. Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The Veteran's education level and work experience do not reflect that he would be able to maintain a living wage working on a part-time basis given his experience and education. 



ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to the laws and regulations controlling the award of monetary benefits.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


